IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-32,024-02


                                IN RE MATTHEW LYLE, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 10426 IN THE 132ND DISTRICT COURT
                               FROM SCURRY COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends, among other things, that he was appointed

counsel but later ordered to pay $600.00 in attorney fees without the trial court determining his

financial resources and ability to pay. He also contends that the $90.00 in restitution he was ordered

to pay was improper.

        Respondent, the Judge of the 132nd District Court of Scurry County, shall file a response and

state whether Relator was previously found indigent and, if so, Respondent determined Relator’s

financial resources and ability to pay before $600.00 in attorney fees were assessed. See Mayer v.
                                                                                                       2

State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010) (“[T]he defendant’s financial resources and

ability to pay are explicit critical elements in the trial court’s determination of the propriety of

ordering reimbursement of costs and fees.”). Respondent shall also state whether the $90.00 in

restitution contained in the judgment was authorized. See TEX . CODE CRIM . PROC. art. 42.037;

Hanna v. State, 426 S.W.3d 87, 94 (Tex. Crim. App. 2014) (“[F]or purposes of the restitution statute,

a ‘victim’ is any person who suffered loss as a direct result of the criminal offense.”). Respondent

shall submit a response within thirty days of the date from the date of this order. This application will

be held in abeyance until Respondent has submitted his response.



Filed: July 24, 2019
Do not publish